Matter of Laursen (2021 NY Slip Op 03651)





Matter of Laursen


2021 NY Slip Op 03651


Decided on June 10, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:June 10, 2021

PM-77-21
[*1]In the Matter of Francine Denice Laursen, an Attorney. (Attorney Registration No. 3930336.)

Calendar Date:June 7, 2021

Before:Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ.

Francine Denice Laursen, Silver Spring, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Francine Denice Laursen was admitted to practice by this Court in 2001 and lists a business address in Silver Spring, Maryland with the Office of Court Administration. Laursen now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Laursen's application.
Upon reading Laursen's affidavit sworn to April 8, 2021 and filed April 19, 2021, and upon reading the May 20, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Laursen is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Francine Denice Laursen's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Francine Denice Laursen's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Francine Denice Laursen is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Laursen is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Francine Denice Laursen shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: We note that, although Laursen was previously suspended from the practice of law in New York in 2019 due to conduct prejudicial to the administration of justice arising from her failure to comply with the attorney registration requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (Matter of Attorneys in Violation of Judiciary Law § 468-a, 172 AD3d 1706, 1735 [2019]), her subsequent reinstatement application was granted by this Court in August 2019 (Matter of Attorneys in Violation of Judiciary Law § 468-a [Laursen], 175 AD3d 838 [2019]).